     Case 1:17-cv-00199-GBD-SDA Document 158 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            7/31/2020
B. Braxton/Obed-Edom,

                                 Plaintiff,
                                                            1:17-cv-00199 (GBD) (SDA)
                   -against-
                                                            ORDER
The City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is Plaintiff’s July 23, 2020 Letter (filed on the docket on July 28, 2020)

requesting a telephone conference regarding discovery (ECF No. 155) and Defendants’ Letter

Motion (ECF No. 157) in response, asking the Court to order Plaintiff to provide certain medical

authorizations. Upon review of the parties’ submissions, the Court finds that no conference is

necessary. While Plaintiff contends that he already has provided medical releases, none of

those releases cover Plaintiff’s medical records from June 7, 2016 to the present, which are

relevant to the key issue in this action, namely Plaintiff’s mental capacity at the time he signed

the August 8, 2018 Release Agreement. (See Defs.’ Letter Motion, ECF No. 157, at 1-2.) Thus,

Defendants’ Letter Motion is GRANTED. If Plaintiff wishes to continue with this action, he shall,

no later than Friday, August 21, 2020, execute and return the additional medical authorizations

sought by Defendants. Following receipt of the additional medical records, Defendants shall

promptly provide copies to Plaintiff.

       It is further Ordered that the deadline for the completion of discovery is extended until

Wednesday, September 30, 2020.
    Case 1:17-cv-00199-GBD-SDA Document 158 Filed 07/31/20 Page 2 of 2




     A copy of this Order will be mailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:        New York, New York
              July 31, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge




                                              2
